Citation Nr: 0431162	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his brother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  As additional development is necessary 
prior to appellate review of the issue on appeal, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.

The Board notes, the veteran's claim was originally denied in 
an April 1997 rating decision.  Subsequently, in December 
2000, the veteran attempted to reopen his claim.  It appears 
that the RO reopened the veteran's claim on appeal as the 
January 2002 rating decision framed the issue as entitlement 
to service connection for hypertension, and proceeded to 
adjudicate the claim.  Nevertheless, the Court has held that, 
in a matter such as this, the Board has a duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim, regardless of the RO's 
actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As 
such, the claim on appeal is as set forth in the title page 
of this remand.  See Bernard v. Brown, 4 Vet. App. at 394.

Lastly, the Board notes that the veteran presented testimony 
during an appeals hearing at the RO before the undersigned 
Acting Veterans Law Judge in September 2003.  A copy of the 
hearing transcript issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the veteran and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the veteran (1) of any information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the veteran is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the veteran and the representative, of any 
information and evidence needed to substantiate and complete 
a claim, as set forth in the VCAA, has not been fulfilled 
regarding the issue on appeal.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A review of the record does not show that the veteran has 
been notified via letter or otherwise as to the information 
and evidence needed to show his entitlement to the claim on 
appeal; about the information and evidence not of record that 
is necessary to substantiate his claim; about the information 
and evidence that VA will seek to provide; and about the 
information and evidence the veteran is expected to provide.  
More importantly, the veteran has not been requested or told 
to provide any evidence in his possession that pertains to 
his claim.  

In addition, it appears there may be outstanding private 
and/or VA medical records which may support the veteran's 
claim on appeal, which need to be obtained and incorporated 
into the claims file.  As such, the RO should assist the 
veteran with this matter.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue on appeal (which 
is whether new and material evidence has 
been presented to reopen a previously-
denied claim of entitlement to service 
connection for hypertension) that all 
notification requirements set forth at 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. § 
3.159 (2004); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the veteran (1) about 
the information and evidence needed to 
warrant a grant of the claim on appeal; 
(2) about the information and evidence 
not of record that is necessary to 
substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the veteran is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a veteran as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since his 
discharge from service to the present, 
and who possess records relevant to the 
claim on appeal.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file, including for Drs. 
Beseak and Guinn.  Attempts to obtain 
records generated by Dr. Aldridge, who is 
now deceased should be made as well.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA Medical 
facility since his discharge from service 
to the present.  All identified treatment 
records from any reported VAMC not 
already contained within the claims file 
should be obtained and associated with 
the claims file, including any relevant 
records from the Tuscaloosa, Birmingham 
and Lorraine, Ohio VA facilities.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
of whether new and material evidence has 
been presented to reopen a previously-
denied claim of entitlement to service 
connection for hypertension.  To this 
end, the RO should consider all evidence 
received pursuant to the remand 
instructions.  If the RO finds that 
additional examination is necessary in 
order to decide the claim, such 
examination should be scheduled and 
conducted.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


